By the Court.

Warner, J.
delivering the qpinion.
[1.] The first objection made in the record is, that inasmuch as the creditor of the bank, held the bills of the bank for the sum of .$150,00, he could not divide the bills into sums of thirty dollars each ; that is to say, he could not select three ten dollar bills, or six five dollar bills, and maintain a suit thereon, in the Justice’s Court.
In our judgment, the Act of 1842 settles this question in favor of the plaintiff in the Justice’s Court. CobVs Big. 652.
[2.] The next objection is, that the Justice’s Court had no jurisdiction to award the ten per cent, damages against the bank, in addition to the lawful interest, as provided by the Act of 1832. Prince, 48. By this Act it is provided, that when any incorporated bank in Ihis State shall fail, or refuse to pay specie for any of its bills, when demanded by any individual, when held as his own property, upon suit thereof, such individual, in addition to the lawful interest, shall receive ten per centum damage for such refusal or failure, upon the amount so refused or failed to be redeemed in specie.
By the 3d section of the Act of 1819, Justices of the Peace are empowered to give judgment for any sum not exceeding thirty dollars, exclusive of interest and cost.
In this case, the plaintiff would be entitled to judgment for the interest due on the bills, as a legal incident resulting from the non-payment thereof by the bank, which interest is definitely fixed by lato. So in regard to the ten per cent, damages, the plaintiff is entitled to the ten per cent, damages as a fixed legal incident, resulting from the non-payment of the bills in specie, when demanded.
The Justice gives judgment for thirty dollars in favor of the plaintiff against the defendant; the recovery of the interest and damages, necessarily follows, by operation of laid; the Statute *534declaring the plaintiff shall receive ten per centum as damages, in addition to the lawful interest. On this last ground, let the judgment of (he Court below be reversed.